Name: Commission Regulation (EEC) No 712/84 of 16 March 1984 amending Regulation (EEC) No 2956/83 and increasing to 1 150 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 3 . 84 Official Journal of the European Communities No L 76/9 COMMISSION REGULATION (EEC) No 712/84 of 16 March 1984 amending Regulation (EEC) No 2956/83 and increasing to 1 150 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened Regulation (EEC) No 2956/83 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2956/83 is hereby replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 1 150 000 tonnes of bread-making wheat to be exported to all third countries . 2 . The regions in which the 1 1 50 000 tonnes of bread-making wheat are stored are listed in Annex I. ' Article 2 Annex I to Regulation (EEC) No 2956/83 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies ( 3), Whereas Commission Regulation (EEC) No 2956/83 (4), as last amended by Regulation (EEC) No 432/84 (  '), opened a standing invitation to tender for the export of 1 050 000 tonnes of bread-making wheat held by the German intervention agency ; whereas, in a communication of 8 March 1984, the Federal Republic of Germany informed the Commission of the intention of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the German intervention agency for which a stan ­ ding invitation to tender for export has been opened should be increased to 1 1 50 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of exit places and of regions and quantities in store ; whereas Annex I to This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 March 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2) OJ No L 164 , 14 . 6 . 1982, p. 1 . (') OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 289 , 22 . 10 . 1983 , p. 18 . f 5) OJ No L 51 , 22 . 2 . 1984 , p. 8 . No L 76/ 10 Official Journal of the European Communities 20 . 3 . 84 ANNEX (tonnes) &lt; Place of storage Quantity Schleswig-Holstein 53 128 Hamburg 95 358 Niedersachsen 125 682 Bremen 34 185 Nordrhein-Westfalen 388 111 Hessen 53 439 Rheinland-Pfalz 90 347 Baden-WÃ ¼rttemberg 51 050 Bayern 257 071 Saarland 4 792